Citation Nr: 1039922	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-01 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 
1971.  This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from March 2006 and January 2007 rating 
decisions issued by the RO.

In December 2009, the Board, in pertinent part, denied the 
Veteran's claims for entitlement to a rating in excess of 70 
percent for the PTSD and entitlement to a TDIU rating.  The 
Veteran appealed the decision to the United States Court of 
Appeals for Veterans Claim (Court).  In March 2010, the Court 
granted a Joint Motion to vacate the December 2009 decision, in 
this regard, and to remand the matter for further development.


FINDINGS OF FACT

1.  The PTSD symptoms are shown to be severe in nature and most 
nearly approximated by occupational and social impairment with 
deficiencies in most areas and inability to establish and 
maintain effective relationships.  Total occupational and social 
impairment is not demonstrated.

2.  The evidence of record demonstrates that the Veteran is 
precluded from maintaining substantially gainful employment as a 
result of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 
70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130 Diagnostic Code 9411 (2009).

2.  With resolution of reasonable doubt in the Veteran's favor, 
the criteria for a total disability rating based on individual 
unemployability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in May and July 2006 .  These letters notified the Veteran 
of VA's responsibilities in obtaining information to assist the 
Veteran in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claim for TDIU.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify that 
no duty to provide section 5103(a) notice arises "[u]pon receipt 
of a Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."38 
C.F.R. § 3.159 (b)(3) 2008.  As the Veteran voiced disagreement 
with the assigned rating for PTSD in a notice of disagreement, no 
further duty to inform the Veteran of the requirements of VCAA 
exists.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken, 
examinations have been performed, and all available evidence has 
been obtained in this case.  Thus, the content of the notice 
letter complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the noted 
letters.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified and 
authorized records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Factual Background and Analysis

In the appealed March 2006 rating decision, the RO granted 
service connection for PTSD and assigned a 50 percent rating 
effective May 9, 2005, the date the Veteran's claim to reopen his 
appeal concerning entitlement to service connection for PTSD was 
received.  In a June 2008 rating decision, the RO increased the 
Veteran's rating for his service-connected PTSD to 70 percent 
effective January 25, 2008.  In the December 2009 decision, the 
Board found that the PTSD symptoms were severe in nature and most 
nearly approximated by occupational and social impairment with 
deficiencies in most areas and inability to establish and 
maintain effective relationships and assigned the 70 percent 
rating for the entire period of the appeal.  The Veteran did not 
appeal that portion of the December 2009 Board decision to the 
Court.  However, in the March 2010 Joint Motion, the parties 
agreed that in the December 2009 decision, the Board failed to 
give adequate reasons and bases to support its decision not to 
award a total rating for the service-connected PTSD.  

In a February 2005 private treatment record, the Veteran 
described his experiences related to his service in Vietnam.  The 
Veteran returned from Vietnam, married his wife and reported 
everything was fine for a couple of months.  Thereafter he had 
haunting nightmares, intrusive thoughts and distressing dreams 
and flashbacks of his experiences in Vietnam.  He reportedly had 
intrusive thoughts 2-3 time per week, especially when he saw 
trails, bike trails or woods.  Additionally, he had distressing 
dreams and flashbacks approximately 2-3 times per week.  He did 
not like to watch any Vietnam War movies or talk about his 
experiences to anyone.  After Vietnam he reportedly became an 
extreme loner and avoided interactions with people.  This caused 
marital difficulties with his wife which led to divorce after 27 
years of marriage.  At work he could not tolerate working around 
people.  He changed jobs often which made interacting with co-
worker even more difficult.  He had not been employed since 2000.  
He had a depressed mood and admitted to being sensitive.  He felt 
he had nothing to live for and had daily thoughts of suicide; 
however, he had no real intent or plan.  Medication helped a 
little but he still felt depressed, hopeless and helpless.

Objectively, the examiner found the Veteran to be very pleasant 
and cooperative.  He had a restricted affect and a bit of anxiety 
and depression.  The Veteran's mood was anxious and depressed.  
His affect was appropriate to his mood.  He denied any suicidal 
or homicidal thought and auditory or visual hallucinations.  His 
concentration and attention seemed to be impaired.  He had good 
judgment and insight.  The diagnosis was severe PTSD, and a 
Global Assessment of Functioning (GAF) scale score of 30 was 
assigned.  The examiner concluded that the PTSD affected the 
Veteran's social and professional functioning.  Socially, the 
PTSD affected his marriage and created deficiencies in 
socialization.  Professionally, the PTSD affected his ability to 
tolerate people and caused problems in interpersonal 
relationships.  The examiner concluded that the PTSD had severely 
compromised the Veteran's ability to sustain social and work 
relationships.  The examiner found the Veteran was permanently 
disabled and unemployable.  The examiner prescribed additional 
medication to help treat the Veteran's PTSD symptoms.  

During a March 2006 VA examination, the Veteran described his 
experiences associated with his service in Vietnam.  He 
complained of daily intrusive thoughts of his Vietnam 
experiences.  He reportedly last worked in 2000.  He had a brain 
tumor in 1997, and a cerebrovascular accident (CVA or stroke) in 
2000, leaving him with a short-term memory deficit.  He had 
become very irritable and his boss had to encourage him to settle 
down.  Following his stroke, he was divorced from his wife and 
currently lived alone.  He had a good relationship with his two 
children and his daughter would come over to help him out.  He 
did not want any friends.  The examiner noted some impairment 
caused by a short-term memory loss and an inability to find 
words.  

He had PTSD related nightmares that had subsided on medication.  
He had daily intrusive thoughts of Vietnam and avoided talking 
about Vietnam.  He avoided socialization and felt very detached 
from people.  He had difficulty sleeping; however, with 
medication he could achieve approximately seven hours of sleep.  
He was irritable, extremely guarded and had a heightened startle 
reflex.  His flashbacks were reportedly triggered by hearing Huey 
helicopters.  He had a depressed mood but denied any suicidal or 
homicidal ideation or intent.  He heard noises and relied on his 
dog to determine what was real or imagined.  He could manage his 
activities of daily living.  He did not socialize; rather, he 
stayed home alone until his daughter came by.  His diagnosed PTSD 
was confirmed and the Veteran was assigned a GAF score of 54.  

The Veteran was afforded a VA brain and spinal cord examination.  
The Veteran related that in 1997, he suffered a stroke.  He was 
alone on the floor for half a day before he was found.  He was 
told it was a bleed or a clot, and it was removed in 1997.  On 
objective examination, he could do simple arithmetic, but 
response to two-part commands was poor.  He was able to undress 
using both hands.  He had severe ataxia, but could stand on his 
heels and toes.  He had a surgical skull defect on the left.  
Strength and reflexes appeared normal.  The diagnosis was right 
cerebrovascular insult nine years earlier with poor intellectual 
responses, ataxic gait and peripheral nerve damage; and brain 
neoplasm of the left hemisphere, post-operative nine years ago.

In a January 2008 VA examination, the examiner noted the history 
of the Veteran's PTSD treatment.  The Veteran's affect was very 
restricted; he had inward depression and maintained poor eye 
contact.  The Veteran demonstrated some psychomotor retardation.  
He engaged in some spontaneous speech but otherwise was simply 
responsive to questioning.  His speech was slow, halting with low 
volume, adequate articulation and obvious word-finding 
difficulties.  Thinking was relevant but lacked detail.  Verbal 
abstract reasoning appeared somewhat compromised.  He had 
difficulty on a learning acquisition task and showed poor short-
term verbal memory, recalling only one of four words after a ten 
minute delay.

He reportedly slept approximately five hours a night (his sleep 
was improved on his current medication regimen).  He spent all of 
his time at home and had no friends (his daughter was usually the 
only person he saw).  His daughter shopped for him, managed his 
checking account and did the household chores.  His only interest 
was "watching television."  He thought about suicide but had no 
real intent or plan.  He thought about Vietnam every day, 
especially when he saw or heard helicopters.  His biggest problem 
was his memory deficiency, which intensified when he was excited.  

The examiner concluded that the Veteran's PTSD symptoms and level 
of disablement were similar to the symptoms and level document 
previously in the March 2006 examination report.  The examiner 
explained that the PTSD was manifested primarily in the form day-
time re-experiencing, detachment from others, social avoidance, 
diminished range of affect and diminished interest.  The examiner 
commented that a separate diagnosis of depression was warranted 
and overlapped somewhat with the Veteran's PTSD in that the PTSD 
was etiologically related to his depression.  Additionally, the 
Veteran carried a separate diagnosis of cognitive disorder.  With 
regard to the Veteran's functional impairment and employability, 
the examiner noted that were the depression and cognitive 
disability not present, the Veteran's PTSD would interfere with, 
but not preclude, his ability to work.  Many work environments 
would be very stressful with regards to the Veteran's PTSD; 
however, he would be able to manage to work, as he did prior to 
his stroke in 2000.  Currently the Veteran was unable to work due 
to the combined effects of his cognitive disability, depression 
and PTSD.  The Veteran was assigned a GAF score of 39.

In a May 2008 private treatment record, the examiner noted that 
the Veteran had nightmares (at least two times per week), 
flashbacks (two-to-three times per week) and panic attacks (one-
to-two times per week).  The Veteran averaged about five-to-six 
hours of sleep per night.  The Veteran had intrusive thoughts, 
startled easily, was hypervigilant and could not tolerate anyone 
behind him.  He did not socialize and his recent memory was 
severely impaired.  His working memory was completely impaired.  
He had unexplainable bouts of anger, sadness and fear.  He had 
auditory and visual hallucinations two-to-five times per week.  
He felt depressed 50 percent of the time and had no energy or 
interest in doing anything.  He had crying spells 25 percent of 
the time and was easily agitated and angered.  He felt helpless 
and suicidal at times.  The diagnoses were chronic PTSD, chronic 
major depression, and dysthymic disorder.  On Axis III, 
hypertension and history of CVA were noted.

The physician opined that the Veteran was competent to manage his 
financial affairs and life decisions.  The examiner concluded 
that as a result of the PTSD, the Veteran was unable to sustain 
social and work relationships and was therefore permanently and 
totally disabled and unemployable.  The Veteran was assigned a 
GAF score of 45.

Given its review of the evidence of record, the Board finds that 
the Veteran's service-connected PTSD is shown to be productive of 
no more than occupational and social impairment with deficiencies 
in most areas and inability to establish and maintain effective 
relationships.  In this regard, in the February 2005 private 
treatment record, objective examination showed the Veteran to be 
very pleasant and cooperative; with restricted affect, 
anxiousness, depression and impaired concentration and attention.  
His affect was appropriate to his mood; he was without suicidal 
or homicidal thought and auditory or visual hallucinations; and, 
he had good judgment and insight.  The PTSD was described as 
severe in nature and the examiner found that the Veteran unable 
to sustain social and work relationships.

The March 2006 VA examination described such PTSD symptoms as 
daily intrusive thoughts, sleep impairment, extreme guarding and 
irritability, heightened startle reflex and flashbacks.  He 
avoided socialization, didn't want any friends and felt detached 
from people.  His short-term memory deficit and word-search 
problem were noted (due to CVA or stroke in 2000).  However, he 
had a good relationship with his two children (his daughter would 
come over to help him out); he denied any suicidal or homicidal 
ideation or intent; and, he managed his activities of daily 
living.

In the January 2008 VA examination report, the examiner explained 
that the Veteran's PTSD was manifested primarily in the form day-
time re-experiencing, detachment from others, social avoidance, 
diminished range of affect and diminished interest.  He engaged 
in some spontaneous speech but otherwise was simply responsive to 
questioning.  Thinking was relevant but lacked detail.  Verbal 
abstract reasoning appeared somewhat compromised and he had 
difficulty on a learning acquisition task and showed poor short-
term verbal memory, recalling only one of four words after a ten 
minute delay.  He thought about suicide but had no real intent or 
plan.  His biggest problem was his memory deficiency, which 
intensified when he was excited.

In the May 2008 private treatment record, the physician opined 
that the Veteran was competent to manage his financial affairs 
and life decisions.  Documented PTSD symptoms included nightmares 
(at least two times per week); flashbacks (two-to-three times per 
week); panic attacks (one-to-two times per week); intrusive 
thoughts; hypervigilance; impaired recent and working memory; 
social avoidance; unexplainable bouts of anger, sadness and fear; 
auditory and visual hallucinations (two times per week); 
helplessness; and, suicidal thoughts.  The examiner found that 
the Veteran was unable to sustain social and work relationships.   

At no time has total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for the names of 
close relatives, own occupation, or own name been demonstrated by 
the medical evidence of record.  Thus, the Veteran does not 
warrant a 100 percent evaluation.

The facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand this 
matter to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  In any event, the Board 
notes, significantly, the action taken herein below in which the 
Veteran is assigned a total rating based on individual 
unemployability due to his service-connected disability.

TDIU

Laws and Regulations

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities:  provided, that, if there is only one 
such disability, this disability shall be ratable at 60 percent 
or more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the percentages 
referred to in this paragraph for the service- connected 
disability or disabilities are met and in the judgment of the 
rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal employment 
generally shall be deemed to exist when a Veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be held 
to exist, on a facts found basis (includes but is not limited to 
employment in a protected environment such as a family business 
or sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all claims to 
the nature of the employment and the reason for termination.  38 
C.F.R. § 4.16(a) (2009)

Where a veteran meets the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a), the only remaining 
question is whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- connected 
disabilities shall be rated totally disabled.  Therefore, rating 
boards should submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration all cases of veterans 
who are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include a 
full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the issue.  
38 C.F.R. § 4.16(b).

Age may not be considered as a factor in evaluating service- 
connected disability; and unemployability, in service- connected 
claims, associated with advancing age or intercurrent disability, 
may not be used as a basis for a total disability rating.  38 
C.F.R. § 4.19 (2009).

The Court has held that in determining whether the Veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A high rating 
in itself is a recognition that the impairment makes it difficult 
to obtain and keep employment.  
The question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether the 
veteran can find employment.  Id.

VA regulations provide that in exceptional cases where the 
schedular evaluations are found to be inadequate, an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture, with 
such related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009).

A total rating for compensation purposes based on unemployability 
will be granted when the evidence shows that the Veteran, by 
reason of his service-connected disabilities, is precluded from 
obtaining or maintaining any gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 3.340, 
3.341 (2009).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts shown 
in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (2006).

Factual Background and Analysis

The record shows that the Veteran is currently service-connected 
for PTSD (70 percent).  The Veteran meets the rating criteria 
outlined above for consideration of a TDIU rating under 38 C.F.R. 
§ 4.16 (a).  Therefore, the determinative issue is whether he is 
incapable of securing and following substantially gainful 
employment because of his service-connected disability.

In the February 2005 private treatment record, the examiner 
concluded that the PTSD had severely compromised the Veteran's 
ability to sustain social and work relationships.  The examiner 
found the Veteran was permanently disabled and unemployable. 

In the January 2008 VA examination, the examiner explained that 
the PTSD was manifested primarily in the form day-time re-
experiencing, detachment from others, social avoidance, 
diminished range of affect and diminished interest.  The examiner 
commented that a separate diagnosis of depression overlapped with 
and was etiologically related to the Veteran's PTSD.  There was 
also a separate diagnosis of cognitive disorder.  With regard to 
the Veteran's functional impairment and employability, the 
examiner noted that were the depression and cognitive disability 
not present, the Veteran's PTSD would interfere with, but not 
preclude, his ability to work.  Many work environments would be 
very stressful with regards to the Veteran's PTSD; however, he 
would be able to manage to work, as he did prior to his stroke in 
2000.  Regardless, the Veteran was unable to work due to the 
combined effects of his cognitive disability, depression and 
PTSD. 

In the May 2008 private treatment record, the examiner concluded 
that as a result of the PTSD, the Veteran was unable to sustain 
social and work relationships and was therefore permanently and 
totally disabled and unemployable.

The probative question in TDIU claims is whether service-
connected disabilities alone preclude a claimant from engaging in 
substantially gainful employment (i.e., work that is more than 
marginal, that permits the individual to earn a "living wage").  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment 
is not considered substantially gainful employment, and, as noted 
above, is generally shown when a Veteran's earned income does not 
exceed the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one person.

Based on this review of the record, the evidence is in relative 
equipoise in showing the Veteran was not suited for full time 
employment due to his PTSD symptoms.  Hence, the Board will grant 
the claim for a TDIU.  





ORDER

An initial evaluation in excess of 70 percent for the service-
connected PTSD is denied.

A total disability rating based on individual unemployability 
(TDIU) is granted, subject to the regulations controlling the 
disbursement of VA monetary benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


